Exhibit 24(b)(8.7) FIFTH AMENDMENT TO FUND PARTICIPATION AGREEMENT THIS FIFTH AMENDMENT dated as of October 15, 2013, by and between AllianceBernstein Investments, Inc. (the "Distributor") and ING Life Insurance and Annuity Company ("ING Life"), and ING Financial Advisers, LLC ("ING Financial") (collectively, "ING"), is made to the Fund Participation Agreement dated as of October 26, 2000, as amended. Terms defined in the Agreement are used herein as therein defined. WHEREAS, the parties now desire to amend the Agreement to update the list of Funds to make Class Z shares of the AllianceBernstein Funds available to clients of ING. NOW, THEREFORE, in consideration of the mutual benefits and promises contained herein, the parties hereby amend the Agreement as follows: Schedule B to the Agreement – List of Available Funds and Fee Schedule – is deleted in its entirety and replaced with the Schedule B attached hereto. Except as provided herein, the terms and conditions contained in the Agreement, shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this amendment to be executed in their names and on their behalf by and through their duly authorized officers as of the day and year set forth above. ING LIFE INSURANCE AND ALLIANCEBERNSTEIN ANNUITY COMPANY INVESTMENTS, INC. By: /s/Lisa Gilarde By: /s/Daniel A. Notto Name: Lisa Gilarde Name: Daniel A. Notto Title: Vice President Title: Assistant Secretary ING FINANCIAL ADVISERS, LLC By: /s/Patrick J. Kennedy Name: Patrick Kennedy Title: President ablegal - 2572322 v1 Schedule B List of Available Funds Class A shares of All AllianceBernstein Funds, including the AllianceBernstein Exchange Reserves Fund Class R shares of All AllianceBernstein Funds, including the AllianceBernstein Exchange Reserves Fund Class K shares of All AllianceBernstein Funds, including the AllianceBernstein Exchange Reserves Fund Class I shares of All AllianceBernstein Funds, including the AllianceBernstein Exchange Reserves Fund Class Z shares of All AllianceBernstein Funds (not applicable to the AllianceBernstein Exchange Reserves Fund) Institutional Class shares of the AllianceBernstein Global Real Estate Investment Fund II [ARIIX] Fee Schedule As compensation for the services ING renders under the Agreement, Distributor will pay a fee to ING equal to on an annual basis the rate set forth below multiplied by the average daily value of the assets in ING accounts in the Funds. Share Class A R K I Z 12b-1 Fees % Service % Fees* Total Fees % * No Service Fees shall be payable under the Agreement with respect to the AllianceBernstein Exchange Reserves Fund or the Institutional Class shares of the AllianceBernstein Global Real Estate Fund II. ablega1 - 2572322 v1
